USCA4 Appeal: 21-7356      Doc: 13         Filed: 09/07/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-7356


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        ERIC SCOTT BARKER, a/k/a Skateboard, a/k/a Skate,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Northern District of West Virginia, at
        Clarksburg. Irene M. Keeley, Senior District Judge. (1:16-cr-00031-IMK-MJA-1)


        Submitted: February 16, 2022                                 Decided: September 7, 2022


        Before HARRIS and RUSHING, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Eric Scott Barker, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7356         Doc: 13     Filed: 09/07/2022     Pg: 2 of 2




        PER CURIAM:

              Eric Scott Barker appeals the district court’s order granting in part and denying in

        part several postconviction motions. We have reviewed the record and find no reversible

        error. Accordingly, we affirm. See United States v. Barker, No. 1:16-cr-00031-IMK-MJA-

        1 (N.D. W. Va. Sept. 3, 2021). We deny Barker’s motion for appointment of counsel. We

        also deny Barker’s motion for oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                     AFFIRMED




                                                   2